Harvey, J.
Appeal from that part of an order of the Supreme Court at Special Term (Cholakis, J.), entered March 7, 1985 in Schoharie County, which partially granted the motion of defendants Harvey Stoddard, Jr., Greg Flanigan and Brian Hulbert for summary judgment dismissing the complaint against them.
In the early morning hours of May 4, 1983, plaintiff’s decedent committed suicide by hanging himself with a bed-sheet while a prisoner in the Schoharie County Jail. He had been arrested the day before for larceny and, after bail was set at $10,000, decedent was remanded to the custody of the Sheriff and lodged in the County Jail. Plaintiff, on behalf of decedent’s estate, commenced this action for wrongful death and for pain and suffering. Defendant Harvey Stoddard, Jr., *926was the Sheriff of Schoharie County and defendants Greg Flanigan and Brian Hulbert were his deputies.
The Sheriff and his deputies (hereinafter defendants) moved for dismissal of all causes of action on the basis that the action was commenced after the expiration of the one-year Statute of Limitations set forth in CPLR 215 (1). Special Term granted defendants’ motion as to the cause of action for pain and suffering and denied the motion as to the cause of action for wrongful death. Plaintiff appeals only from that portion of the order pertaining to the cause of action for pain and suffering.
We affirm the order. The duty alleged to have been breached in the instant case is one imposed upon the office of the Sheriff (Correction Law § 500-c; Dixon v Seymour, 62 AD2d 444, 449). Accordingly, plaintiff’s action is governed by the one-year Statute of Limitations provision contained in CPLR 215 (1) (see, Adams v County of Rensselaer, 66 NY2d 725; Passonno v County of Rensselaer, 87 AD2d 693, appeal dismissed 59 NY2d 970).
Order affirmed, with costs. Mahoney, P. J., Main, Yesawich, Jr., Levine and Harvey, JJ., concur.